DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, 7, 9-15, 17, 19-22 (renumbering as 1-18 respectively) are allowed.

Claims 1, 11 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the PAPR circuit is configured to set the power level by employing a multi-loop, multi-phase technique in which: an inner loop employs multiple phases to constrain the PAPR and reduces at least one power-related error condition, and an outer loop updates the power level; and a transmitter circuit configured to transmit the level-adjusted data signal, wherein the PAPR circuit is configured to, as part of a first phase of the inner loop: compute a penalty function based, at least in part, upon a gradient with respect to data signal, determine that the gradient is less than a threshold value, and set the power level at an existing power level.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473